Order entered April 22, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00971-CR

               NICHOLAS JAMES MCSPADDEN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F17-21268-R

                                    ORDER

      Before the Court is appellant’s April 20, 2021 third motion for an extension

of time to file his brief. In the motion, counsel states she needs more time to

communicate with appellant. We GRANT the motion and ORDER the brief due

on May 20, 2021.


                                            /s/   DENNISE GARCIA
                                                  JUSTICE